On Petition for a Rehearing.
Bicknell, C. C.
In this petition it is claimed that the ■established rule of this court, to wit: that a demurrer searches the record, and that a bad reply is good enough for a bad answer, ought to be overruled; but that rule was adopted-more than twenty years ago, upon full consideration, as a result of the amendment of section 54 of the civil code of 1852, which amendment took effect on August 17th, 1855. It would be an unwarrantable innovation to change that rule now.
It is also claimed that the answers were not bad, because the lease was not real estate, but only a chattel real. The answers, however, alleged eviction, and where there is a written transfer of such property, and the writing is relied on as a. defence, by reason of the covenants in it which are alleged to be broken, it is just as necessary that a copy of the writing be annexed to the answer as it is upon a like transfer of real estate. Upon this point we adhere to the principal opinion.
The last point made in the petition is that the motion for a new trial ought to have been granted. This point was fully considered in the principal opinion. We need not repeat its statements. There was really no valid defence to the note. The petition for a rehearing ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled.